DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the processing module" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination claim 12 will be interpreted as being dependent upon claim 11 to provide proper antecedent basis. Claim 12 is rejected as being indefinite.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichikawa et al (US 2020/0338987; hereinafter referred to as Ichikawa).
Regarding Claim 1, Ichikawa teaches a vehicle-mounted display device (Figure 1; HUD Device 1), comprising: an image source (Figure 1; Display Device 10), a light reflection module (Figure 1; First and Second Concave Mirrors 21 and 22), and an image size adjustment module (Figure 1; Third Concave Mirror 23) that are located on an optical path (see Figure 1), wherein 
the image source (Figure 1; Display Device 10) is configured to emit image light to the light reflection module (Figure 1; First and Second Concave Mirrors 21 and 22) according to an image to be displayed (see Figure 1 and Paragraph [0029]); 
the image light is reflected at least twice by the light reflection module (see Figure 1 and Paragraph [0029]), and exits towards the image size adjustment module (see Figure 1 and Paragraph [0029]); and 
the image size adjustment module (Figure 1; Third Concave Mirror 23) is configured to adjust the image light incident thereon and to emit the image light upon being adjusted (see Figure 1 and Paragraph [0029]; wherein the mirror 23 is disclosed 
Regarding Claim 2, Ichikawa teaches the limitations of claim 1 as detailed above.
Ichikawa further teaches the light reflection module (Figure 1; First and Second Concave Mirrors 21 and 22) comprises a first reflection surface (Figure 1; First Concave Mirror 21) and a second reflection surface (Figure 1; Second Concave Mirror 22), and the image light is reflected by the first reflection surface (Figure 1; First Concave Mirror 21) for a first time and is reflected by the second reflection surface (Figure 1; Second Concave Mirror 22) for a second time to form a reflected light, and the image light is intersected with the reflected light (see Figure 1 and Paragraph [0029]; wherein it is disclosed that the light emitted from the display surface 11 of the display device 10 toward the from of the vehicle travels an optical path (light beam) L1 toward the first concave mirror 21, the light incident on the mirror surface of the first concave mirror 21 is reflected by the mirror surface and travels an optical path (light beam) L2 toward the second concave mirror 22, the light incident on the mirror surface of the second concave mirror 22 is reflected by the mirror surface and travels an optical path (light beam) L3 toward the thud concave mirror 23).
Regarding Claim 6, Ichikawa teaches the limitations of claim 1 as detailed above.
Ichikawa further teaches the light reflection module (Figure 1; First and Second Concave Mirrors 21 and 22) comprises a first reflection mirror (Figure 1; First Concave 
Regarding Claim 7, Ichikawa teaches the limitations of claim 1 as detailed above.
Ichikawa further teaches the light reflection module is arranged between the image size adjustment module and the image source (see Figure 1; wherein the first and second concave mirrors 21 and 22 are arranged between display device 10 and third concave mirror 23).
Regarding Claim 8, Ichikawa teaches the limitations of claim 1 as detailed above.

Regarding Claim 9, Ichikawa teaches the limitations of claim 1 as detailed above.
Ichikawa further teaches a first fixing component and a first adjusting component (see Figure 1; wherein the first adjusting component is the first and second actuators 21a and 22a and wherein the fixing components are inherently present as the means by which the first and second concave mirrors 21 and 22 remain attached to the actuators), wherein the first fixing component is configured to fix the light reflection module (see Figure 1; wherein the first adjusting component is the first and second actuators 21a and 22a and wherein the fixing components are inherently present as the means by which the first and second concave mirrors 21 and 22 remain attached to the actuators); the first adjusting component (Figure 1; First and Second Actuators 21a and 22a) is connected with the first fixing component and is configured to drive the first fixing component to rotate to cause the light reflection module (Figure 1; First and Second Concave Mirrors 21 and 22) to rotate, so as to adjust a light exit direction of the light reflection module (see Paragraphs [0026] and [0027]; wherein it is disclosed that the angle of the first concave mirror 21 can be arbitrarily adjusted by a first actuator 21a 
Regarding Claim 13, Ichikawa teaches the limitations of claim 1 as detailed above.
Ichikawa further teaches the image size adjustment module (Figure 1; Third Concave Mirror 23) comprises an aspherical reflection mirror or a concave lens (see Paragraph [0057]).
Regarding Claim 14, Ichikawa teaches the limitations of claim 1 as detailed above.
Ichikawa further teaches a display system (Figure 1) comprising a reflective element (Figure 1; Windshield WS) and the vehicle-mounted display device (Figure 1; HUD Device 1) according to claim 1 (see Claim 1 rejection above), wherein the image light emitted from the image size adjustment module (Figure 1; Third Concave Mirror 23) is reflected by the reflective element (Figure 1; Windshield WS) to form a virtual image of the image to be displayed (see Figure 1; Paragraphs [0029]-[0030]).
Regarding Claim 15, Ichikawa teaches the limitations of claim 14 as detailed above.
Ichikawa further teaches the reflective element (Figure 1; Windshield WS) comprises a windshield of a vehicle (see Figure 1 and Paragraph [0029]).
Regarding Claim 19, Ichikawa teaches the limitations of claim 2 as detailed above.

Regarding Claim 20, Ichikawa teaches the limitations of claim 2 as detailed above.
Ichikawa further teaches a first fixing component and a first adjusting component (see Figure 1; wherein the first adjusting component is the first and second actuators 21a and 22a and wherein the fixing components are inherently present as the means by which the first and second concave mirrors 21 and 22 remain attached to the actuators), wherein the first fixing component is configured to fix the light reflection module (see Figure 1; wherein the first adjusting component is the first and second actuators 21a and 22a and wherein the fixing components are inherently present as the means by which the first and second concave mirrors 21 and 22 remain attached to the actuators); the first adjusting component (Figure 1; First and Second Actuators 21a and 22a) is connected with the first fixing component and is configured to drive the first fixing component to rotate to cause the light reflection module (Figure 1; First and Second Concave Mirrors 21 and 22) to rotate, so as to adjust a light exit direction of the light reflection module (see Paragraphs [0026] and [0027]; wherein it is disclosed that the angle of the first concave mirror 21 can be arbitrarily adjusted by a first actuator 21a provided on the rear side thereof and that the angle of the second concave mirror 22 can be arbitrarily adjusted by a second actuator 22a provided on the tear side thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al (US 2020/0338987; hereinafter referred to as Ichikawa) as applied to claim 2, in view of Takeyama (US 6,342,871).
Regarding Claim 3, Ichikawa teaches the limitations of claim 2 as detailed above.
	Ichikawa does not expressly disclose that the light reflection module comprises a pentaprism, the pentaprism comprises an incident surface and an exit surface, the image light is incident onto the incident surface and exits from the exit surface, and the exit surface is adjacent to the incident surface and is located between the incident surface and the image size adjustment module.
	Takeyama discloses a display device (Figure 12), comprising: an image source (Figure 12; Image Display Device 3), a light reflection module (Figure 12; Prism 10) and an image size adjustment module (Figure 12; Concave Mirror 22), wherein the image source (Figure 12; Image Display Device 3) is configured to emit image light to the light reflection module (Figure 12; Prism 10) according to an image to be displayed (see Column 16, Lines 59-61); the image light is reflected at least twice by the light reflection module (see Figure 12); wherein 
the light reflection module (Figure 12; Prism 10) comprises a pentaprism (see Figure 12), the pentaprism comprises an incident surface (Figure 12; Surface 11) and an exit surface (Figure 12; Surface 14), the image light is incident onto the incident surface (Figure 12; Surface 11) and exits from the exit surface (Figure 12; Surface 14), and the exit surface (Figure 12; Surface 14) is adjacent to the incident surface (see Figure 12; Surface 11) and is located between the incident surface (Figure 12; Surface 11) and the image size adjustment module (Figure 12; Concave Mirror 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the light reflection module of Ichikawa such that the light reflection module comprises a pentaprism, the pentaprism comprises an incident surface and an exit surface, the image light is incident onto the incident surface and exits from the exit surface, and the exit surface is adjacent to the incident surface and is located between the incident surface and the image size adjustment module, as taught by Takeyama, because doing so would allow for the vehicle-mounted display device to be made more compact.
Regarding Claim 4, Ichikawa as modified by Takeyama discloses the limitations of claim 3 as detailed above.
Takeyama further discloses the first reflection surface (Figure 12; Surface 12) is adjacent to the exit surface (Figure 12; Surface 14), the second reflection surface (Figure 12; Surface 13) is adjacent to the incident surface (Figure 12; Surface 11), and the incident surface (Figure 12; Surface 11) is perpendicular to the exit surface (see Figure 12 surface 14).
Regarding Claim 5, Ichikawa as modified by Takeyama discloses the limitations of claim 4 as detailed above.
Takeyama further discloses the pentaprism (Figure 12; Prism 10) comprises a first side surface (Figure 12; Surface 11), a second side surface (Figure 12; Surface 13), a third side surface (Figure 12; Surface between surfaces 13 and 12), a fourth side surface (Figure 12; Surface 12), and a fifth side surface (Figure 12; Surface 14) that are adjacent to one another sequentially (see Figure 12), and the fifth side surface (Figure 12; Surface 14) is adjacent to the first side surface (Figure 12; Surface 11), the first side surface (Figure 12; Surface 11) is the incident surface (see Figure 12), the second side surface (Figure 12; Surface 13) is the second reflection surface (see Figure 12), the fourth side surface (Figure 12; Surface 12) is the first reflection surface (see Figure 12), and the fifth side surface (Figure 12; Surface 14) is the exit surface (see Figure 12).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al (US 2020/0338987; hereinafter referred to as Ichikawa) as applied to claims 1 and 9, in view of Takamatsu et al (US 2016/0070102; hereinafter referred to as Takamatsu).
Regarding Claim 10, Ichikawa discloses the limitations of claim 1 as detailed above.
Ichikawa does not expressly disclose a second fixing component and a second adjusting component, wherein the second fixing component is configured to fix the image source; the second adjusting component is connected with the second fixing 
Takamatsu discloses a vehicle-mounted display device (Figure 1; HUD Display Unit 10), comprising: an image source (Figure 1; Display Panel 11), and an image size adjustment module (Figure 1; Reflection Mirror 15) that are located on an optical path (see Figure 1), wherein the image source (Figure 1; Display Panel 11) is configured to emit image light (see Paragraph [0100]) and the image size adjustment module (Figure 1; Reflection Mirror 15) is configured to adjust the image light incident thereon and to emit the image light upon being adjusted (see Paragraph [0101]); and
a second fixing component and a second adjusting component (see Figure 1 and Paragraphs [0105] and [0253]; wherein the second adjusting component is adjustment mechanism 55 and wherein the second fixing component is the inherent element between adjustment mechanism 55 and display panel 11 which ensures that the two remain connected to one another), wherein the second fixing component is configured to fix the image source (see Figure 1 and Paragraph [0105]); the second adjusting component (Figure 1; Adjustment Mechanism 55) is connected with the second fixing component and is configured to drive the second fixing component to rotate to cause the image source (Figure 1; Display Panel 11) to rotate, so as to adjust a light exit direction of the image source (see Paragraph [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the vehicle-mounted display device of Ichikawa to include a second fixing component and a second adjusting component, 
Regarding Claim 16, Ichikawa discloses the limitations of claim 9 as detailed above.
Ichikawa does not expressly disclose a second fixing component and a second adjusting component, wherein the second fixing component is configured to fix the image source; the second adjusting component is connected with the second fixing component and is configured to drive the second fixing component to rotate to cause the image source to rotate, so as to adjust a light exit direction of the image source.
Takamatsu discloses a vehicle-mounted display device (Figure 1; HUD Display Unit 10), comprising: an image source (Figure 1; Display Panel 11), and an image size adjustment module (Figure 1; Reflection Mirror 15) that are located on an optical path (see Figure 1), wherein the image source (Figure 1; Display Panel 11) is configured to emit image light (see Paragraph [0100]) and the image size adjustment module (Figure 1; Reflection Mirror 15) is configured to adjust the image light incident thereon and to emit the image light upon being adjusted (see Paragraph [0101]); and
a second fixing component and a second adjusting component (see Figure 1 and Paragraphs [0105] and [0253]; wherein the second adjusting component is adjustment mechanism 55 and wherein the second fixing component is the inherent element between adjustment mechanism 55 and display panel 11 which ensures that the two remain connected to one another), wherein the second fixing component is configured to fix the image source (see Figure 1 and Paragraph [0105]); the second adjusting component (Figure 1; Adjustment Mechanism 55) is connected with the second fixing component and is configured to drive the second fixing component to rotate to cause the image source (Figure 1; Display Panel 11) to rotate, so as to adjust a light exit direction of the image source (see Paragraph [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the vehicle-mounted display device of Ichikawa to include a second fixing component and a second adjusting component, wherein the second fixing component is configured to fix the image source; the second adjusting component is connected with the second fixing component and is configured to drive the second fixing component to rotate to cause the image source to rotate, so as to adjust a light exit direction of the image source, as taught by Takamatsu, because doing so would make the direction of the virtual image forming plane variable (see Takamatsu Paragraph [0105]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al (US 2020/0338987; hereinafter referred to as Ichikawa) as applied to claim 9, in view of Shim et al (US 2019/0164463; hereinafter referred to as Shim).
Regarding Claim 11, Ichikawa teaches the limitations of claim 9 as detailed above.

the camera module (Figure 1; Eye Point Measurement Camera 31) is configured to acquire an image in a predetermined range and send the image to the processing module (see Paragraphs [0038]-[0039]; wherein it is disclosed that the eye point measurement camera 31 is a camera capturing an image around the face (eyes) of the driver in order to measure the position of the eye point EP of the driver and wherein said captured image is received by the control device 30); the predetermined range comprises a user using the vehicle-mounted display device (see Paragraph [0038]; wherein the predetermined range is an image around the face (eyes) of the driver); 
the processing module (Figure 1; Control Device 30) is configured to determine a height of the user according to the image (see Figure 3 and Paragraphs [0047]-[0052]), and is configured to obtain, by calculating, a rotating angle of an exit optical axis of at least one selected from the group consisting of the light reflection module (Figure 1; First and Second Concave Mirrors 21 and 22) 

Shim discloses a vehicle mounted display device (Figure 13B), comprising: an image source (Figure 13B; First Display 810), and a light reflection module (Figure 13B; Second Reflector 1320 and Screen 1330) located on an optical path (see Figure 13B), wherein the image source (Figure 13B; First Display 810) is configured to emit image light to the light reflection module (see Figure 13B) according to an image to be displayed (see Paragraph [0132]); and 
the image light is reflected at least twice by the light reflection module (see Figure 13B); wherein the vehicle mounted display device (Figure 13B) further comprises a display module (Figure 7; Paragraph [0047]; Input Unit 210 which includes touch input module 213 display module 251); wherein 
the display module (Figure 7; Paragraph [0047]; Input Unit 210 which includes touch input module 213 display module 251) is configured to display the rotating angle of an exit optical axis of the light reflection module (see Paragraphs [0216]-[0217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the vehicle mounted display device of Ichikawa to include a display module, as taught by Shim, wherein upon combination, the processing module would be electrically connected with the camera module and the display module, because doing so would allow for the user to selectively adjust an angle optimized for him or her, which results in providing a customized user interface (see Shim Paragraph [0217]).
Regarding Claim 12, Ichikawa as modified by Shim discloses the limitations of claim 11 as detailed above.
Ichikawa further discloses an automatic adjustment module (Figure 1; wherein the automatic adjustment module is being interpreted as a computer within control device 30), wherein the automatic adjustment module is electrically connected with the processing module (Figure 1; wherein the automatic adjustment module is being interpreted as a computer within control device 30), is connected with at least one selected from the group consisting of the light reflection module (Figure 1; First and Second Concave Mirrors 21 and 22) at least one selected from the group consisting of the light reflection module (Figure 1; First and Second Concave Mirrors 21 and 22) .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al (US 2020/0338987; hereinafter referred to as Ichikawa) as modified by Takamatsu et al (US 2016/0070102; hereinafter referred to as Takamatsu) as applied to claim 16, in view of Shim et al (US 2019/0164463; hereinafter referred to as Shim).
Regarding Claim 17, Ichikawa as modified by Takamatsu discloses the limitations of claim 16 as detailed above.
Ichikawa further discloses the vehicle-mounted display device according to claim 16, further comprising a camera module (Figure 1; Eye Point Measurement Camera 31), and a processing module (Figure 1; Control Device 30), wherein the processing 
the camera module (Figure 1; Eye Point Measurement Camera 31) is configured to acquire an image in a predetermined range and send the image to the processing module (see Paragraphs [0038]-[0039]; wherein it is disclosed that the eye point measurement camera 31 is a camera capturing an image around the face (eyes) of the driver in order to measure the position of the eye point EP of the driver and wherein said captured image is received by the control device 30); the predetermined range comprises a user using the vehicle-mounted display device (see Paragraph [0038]; wherein the predetermined range is an image around the face (eyes) of the driver); 
the processing module (Figure 1; Control Device 30) is configured to determine a height of the user according to the image (see Figure 3 and Paragraphs [0047]-[0052]), and is configured to obtain, by calculating, a rotating angle of an exit optical axis of at least one selected from the group consisting of the light reflection module (Figure 1; First and Second Concave Mirrors 21 and 22) 
Ichikawa as modified by Takamatsu does not expressly disclose a display module, wherein the display module is configured to display the rotating angle.
Shim discloses a vehicle mounted display device (Figure 13B), comprising: an image source (Figure 13B; First Display 810), and a light reflection module (Figure 13B; Second Reflector 1320 and Screen 1330) located on an optical path (see Figure 13B), wherein the image source (Figure 13B; First Display 810) is configured to emit image light to the light reflection module (see Figure 13B) according to an image to be displayed (see Paragraph [0132]); and 
the image light is reflected at least twice by the light reflection module (see Figure 13B); wherein the vehicle mounted display device (Figure 13B) further comprises a display module (Figure 7; Paragraph [0047]; Input Unit 210 which includes touch input module 213 display module 251); wherein 
the display module (Figure 7; Paragraph [0047]; Input Unit 210 which includes touch input module 213 display module 251) is configured to display the rotating angle of an exit optical axis of the light reflection module (see Paragraphs [0216]-[0217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the vehicle mounted display device of Ichikawa as modified by Takamatsu to include a display module, as taught by Shim, wherein upon combination, the processing module would be electrically connected with the camera module and the display module, because doing so would allow for the user to selectively adjust an angle optimized for him or her, which results in providing a customized user interface (see Shim Paragraph [0217]).
Regarding Claim 18, Ichikawa as modified by Takamatsu and Shim discloses the limitations of claim 17 as detailed above.
Ichikawa further discloses an automatic adjustment module (Figure 1; wherein the automatic adjustment module is being interpreted as a computer within control at least one selected from the group consisting of the light reflection module (Figure 1; First and Second Concave Mirrors 21 and 22) at least one selected from the group consisting of the light reflection module (Figure 1; First and Second Concave Mirrors 21 and 22) 

Inquiry
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuzuhara et al (US 2020/0379252) which discloses a head-up display which presents a virtual image with less distortion, achieves size reduction, and effectively reduces stray light generated by external light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882